DETAILED ACTION
The communication dated 7/15/2021 has been entered and fully considered.
Claims 1-6 are amended. Claims 1-6 are pending. Claims 7-8 are cancelled.
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.

3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3 and 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. 5,590,454), hereinafter RICHARDSON.
Regarding claim 1, RICHARDSON teaches: A method of manufacturing a three-dimensional object (RICHARDSON teaches a method of making a three-dimensional object [Abstract]), the method comprising: forming a material block on a forming table (RICHARDSON teaches a first layer of mold material (64) and a first layer of construction material (68), which form a block of material [Fig. 3C; Col. 9, lines 25-32]. RICHARDSON teaches the mold material is (64) has been deposited onto a support surface [Col. 9, lines 25-27].); cutting the material block so as to fabricate a bottom portion of the three-dimensional object (RICHARDSON teaches sculpting means (12) machining superposing portion (68b) of the first construction material layer (68), which is a bottom portion of the three-dimensional object [Fig. 3D; Col. 9, lines 39-43], with the first construction material layer turning into (56b) , the bottom portion including a base portion and an underlying layer portion (RICHARDSON shows the bottom portion of the three-dimensional object includes a base portion (64) and an underlying layer portion (68) [Fig. 3D].), the underlying layer portion upwardly projecting from the base portion (RICHARDSON shows the underlying layer portion is projecting upwardly from the base layer (64) [Fig. 3D]); melting a material to form a molten material (RICHARDSON teaches depositing mold material, and teaches that the mold material can be a water soluble wax [Col. 5, lines 60-64], which would inherently be melted in order to deposit the material onto the block/layers of material.); and depositing the molten material on a top surface of the underlying layer portion leaving the base portion so as to fabricate a first layer portion of the three-dimensional object in contact with the underlying layer portion (RICHARDSON teaches a second layer of mold material (70) is deposited on the first layer of mold material (64) [Fig. 3E; Col. 9, lines 51-54], with the second layer of mold material (70) in contact with the base portion (64 and 56b) of the three-dimensional object [Fig. 3E].).
Regarding claim 2, RICHARDSON teaches: wherein, after the depositing of the molten material on the top surface of the underlying layer portion, the deposited molten material is solidified, and after the deposited molten material is solidified, the solidified material is cut so as to fabricate the first layer portion of the three-dimensional object (RICHARDSON teaches machining the second layer of mold material with a second cavity (72) machining into the second mold material layer [Fig. 3F; Col. 10, lines 11-12]. RICHARDSON teaches the various compositions may be used for a construction materials, so long as such compositions are sufficiently machinable when in solid form and so long as they are compatible with the surrounding mold material [Col. 10, lines 33-35]. RICHARDSON also teaches subsequent to the 
Regarding claim 3, RICHARDSON teaches: further comprising: depositing the molten material on a top surface of the first layer portion after the first layer portion is fabricated on the top surface of the underlying layer portion (RICHARDSON teaches a second layer of construction material (74) deposited onto the second layer of mold material (70) [Fig. 3G; Col. 10, lines 13-17]); and solidifying the deposited molten material on the top surface of the first layer portion (RICHARDSON teaches the various compositions may be used for a construction materials, so long as such compositions are sufficiently machinable when in solid form and so long as they are compatible with the surrounding mold material [Col. 10, lines 33-35]. RICHARDSON also teaches subsequent to the deposition and solidification of layer (40), subtractive tool methods are used to three-dimensionally sculpt the mold material [Col. 7, lines 28-32]. RICHARDSON also teaches the construction material may comprise a machinable wax, which would need to be molten in order to be deposited [Col. 8, lines 24-27]); and cutting the solidified molten material so as to fabricate a second layer portion of the three-dimensional object in contact with the first layer portion (RICHARDSON teaches sculpting means (12) machines the superposing portion (74b) of the second construction material (74) [Fig. 3H; Col. 10, lines 36-39]).
Regarding claim 5, RICHARDSON teaches: further comprising: depositing the molten material into at least one layer so as to fabricate the material block (RICHARDSON teaches a first layer of mold material (64) deposited onto a support surface and has a cavity (66) machined, and then a construction material is deposited into the cavity of the mold material [Fig. 3C]. RICHARDSON teaches the construction material is in its liquid phase and it is desirable for the .
Claim 4 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. 5,590,454), hereinafter RICHARDSON, as applied to claim 1 above, and further in view of KINZIE (U.S. 6,136,132).
Regarding claim 4, RICHARDSON is silent as to securing the material on the forming table by suction. In the same field of endeavor, subtractive molding, KINZIE teaches: further comprising: securing the material block on the forming table by suction before the cutting of the material block (KINZIE teaches the block of supply material (21) is held by some mechanical, or other means. Depending on the materials involved, the holding means may use methods such as pressure sensitive adhesive, suction, mechanical, or magnetic grip [Col. 8, lines 40-48]). It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RICHARDSON, by securing the material block on the forming table by suction, as suggested by KINZIE, in order to hold the material [Col. 8, lines 40-48]. 
Claim 5 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. 5,590,454), hereinafter RICHARDSON, as applied to claim 1 above, and further in view of Prinz et al. (U.S. 5,286,573), hereinafter PRINZ.
Regarding claim 5, RICHARDSON teaches: further comprising: depositing the molten material into at least one layer so as to fabricate the material block. In the alternative, in the same field of endeavor, subtractive molding, PRINZ teaches a block (210) of material is shown consisting of n layers (214) of deposition material 212 through 212n and support structure comprised of first material portions 218a through 218n and second material portions 220a ,
Claim 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Richardson (U.S. 5,590,454), hereinafter RICHARDSON, as applied to claim 1 above, and further in view of Bollen et al. (U.S. 3,975,485), hereinafter BOLLEN.
Regarding claim 6, RICHARDSON teaches all of the limitations as claimed above, but is silent as to converting the material into molten material by using a flat screw. In the same field of endeavor, extruding, BOLLEN teaches the blend/material is formed into a film or sheet by extrusion of a molten mixture. Preferably, the blend is charged to a screw extruder wherein the blend is melted and additional mixing occurs and the film or sheet exits through a flat die head [Col. 3, lines 9-13]. It would have been obvious to one of ordinary skill in the art at the time of the effective filing date of the applicant’s invention to modify RICHARDSON, by having the material form into molten material by a screw extruder with a flat die head, as suggested by BOLLEN, in order to have sheets that have a high degree of toughness and impact resistant and are resistant to distortion at elevated temperatures [Col. 2, lines 6-10].

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CAROLINE BEHA whose telephone number is (571)272-2529.  The examiner can normally be reached on MONDAY - FRIDAY 9:00 A.M. - 5:00 P.M.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, ABBAS RASHID can be reached on (571) 270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.







/C.B./Examiner, Art Unit 1748                                                                                                                                                                                                        /JACOB T MINSKEY/Primary Examiner, Art Unit 1748